Order filed, August 27, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00619-CV
                                 ____________

                        ASNAKE T. BELEHU, Appellant

                                         V.

  CAROLYN LAWNICZAK, INDIVIDUALLY AND AS INDEPENDENT
   ADMINISTRATOR OF THE ESTATE OF DANIEL J. LAWNICZAK
                   DECEASED, Appellee


                   On Appeal from the 152nd District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-58115


                                     ORDER

      The reporter’s record in this case was due August 09, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Cynthia Montalvo Martinez, the official court reporter, to file
the record in this appeal within 10 days of the date of this order.

                                   PER CURIAM